 Case 1:21-cr-00012-UNA Document 18 Filed 03/22/21 Page 1 of 2

                                       U.S. Department of Justice
                                       United States Attorney
                                       Northern District of Georgia

                                   600 Richard B Russell Bldg.   Telephone: (404) 581-6000
                                   75 Ted Turner Dr., S.W.,      Fax: (404) 581-6181
                                   Atlanta, Georgia 30303



                                         March 22, 2021

Courtroom Deputy
United States Courthouse
for the Northern District of Georgia
Richard Russell Building
75 Ted Turner Drive, SW
Atlanta, Georgia 30303

       Re:    U.S. v. Mendez-Pineda, 1:09-CR-446-TWT-LTW
              U.S. v. Duron, 1:09-CR-482-TWT-LTW
              U.S. v. Hernandez, 1:10-CR-521-TCB-AJB
              U.S. v. Acosta-Hildago, et al, 1:12-CR-314-SCJ-ECS
              U.S. v. Pineda-Arzate, 1:15-CR-238-UNA
              U.S. v. Jimenez, et al, 1:18-CR-217-MHC-AJB
              U.S. v. Bell, 1:18-CR-396-LMM-AJB
              U.S. v. Frazier, 1:19-CR-279-SCJ-CCB
              U.S. v. Van Beverhoudt, 1:20-CR-058-JPB-RDC
              U.S. v. Hamilton, 1:20-CR-125-UNA
              U.S. v. Henderson, et al 1:21-CR-012-UNA
              U.S. v. Vega Morales, et al, 1:21-CR-014-SDG-RGV
              U.S. v. Myles Frazier, 1:21-CR-049-SCJ
              U.S. v. Ortiz, 1:86-CR-429-ODE
              U.S. v. Rodriguez, 1:96-CR-343-SCJ-JED
              U.S. v. Morris, 3:20-CR-013—TCB-RGV
              U.S. v. Croker, 4:21-CR-002-TWT


Dear Courtroom Deputy:

  This letter is to notify the Court pursuant to Local Criminal Rule 57.1E(4),
NDGA, as attorney of record in the above matters, I submit a notice of leave of
 Case 1:21-cr-00012-UNA Document 18 Filed 03/22/21 Page 2 of 2

                                  Page 2 of 2




absence that I will be out of the office March 25, 2021 – April 02, 2021. I
respectfully request that the Court not schedule any court appearances in the
above-referenced matter for those dates.

                                        Sincerely,

                                        K URT R. E RSKINE
                                        Acting United States Attorney


                                        / S / L AUREL R. B OATRIGHT
                                        Assistant United States Attorney

cc: Counsel for Defendants (via ECF)
